IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                               September 16, 2009
                                No. 09-30167
                              Summary Calendar                Charles R. Fulbruge III
                                                                      Clerk

JOHN L. BUNIFF,

                                            Petitioner-Appellant

v.

BURL CAIN, WARDEN, LOUISIANA STATE PENITENTIARY,

                                            Respondent-Appellee


                 Appeal from the United States District Court
                    for the Eastern District of Louisiana
                           USDC No. 2:07-CV-1779


Before KING, STEWART, and HAYNES, Circuit Judges.
PER CURIAM:*
      John L. Buniff, Louisiana prisoner # 434890, was convicted of second-
degree murder and sentenced to imprisonment for life. Buniff now seeks a
certificate of appealability (COA) to appeal the district court’s dismissal of his
28 U.S.C. § 2254 application as time barred.
      A COA will issue only if Buniff has made a substantial showing of the
denial of a constitutional right.    See 28 U.S.C. § 2253(c)(2).     Because his



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                   No. 09-30167

application was dismissed on procedural grounds, Buniff must show “that jurists
of reason would find it debatable whether the petition states a valid claim of the
denial of a constitutional right and that jurists of reason would find it debatable
whether the district court was correct in its procedural ruling.”          Slack v.
McDaniel, 529 U.S. 473, 484 (2000).
       The district court found that, for purposes of calculating the one-year
federal limitations period, Buniff’s conviction became final on May 9, 2003. The
district court found that Buniff’s timely motion for reconsideration in the
Louisiana Supreme Court did not alter this conclusion. However, after the
district court ruled in this case, we held that a timely filed motion for
reconsideration should be considered in determining when an applicant’s
conviction became final. See Wilson v. Cain, 564 F.3d 702, 706 (5th Cir. 2009).
When Buniff’s timely motion for reconsideration is considered, we conclude that
his § 2254 application was filed on the last day of the federal limitations period.
Because Buniff’s application was not time barred, reasonable jurists would find
the district court’s procedural dismissal to be debatable. See Slack, 529 U.S. at
484.
       Buniff also must state a valid claim for the denial of a constitutional right.
See Slack, 529 U.S. at 484; Houser v. Dretke, 395 F.3d 560, 562 (5th Cir. 2004).
Buniff argues that his trial counsel was ineffective in several respects. However,
because the district court did not consider the substance of Buniff’s claims, the
record is insufficiently developed with respect to his claims that counsel was
ineffective. See Whitehead v. Johnson, 157 F.3d 384, 388 (5th Cir. 1998).
       Therefore, we grant Buniff a COA on the issue of the timeliness of his
§ 2254 application, vacate the judgment of the district court, and remand this
case for consideration of the merits of Buniff’s claims.
       COA GRANTED; VACATED; REMANDED.




                                          2